Case 14-10313-JDW     Doc 41   Filed 05/24/19 Entered 05/24/19 15:20:24        Desc Main
                               Document     Page 1 of 3


              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                            CHAPTER 13 CASE NO:

ROSIE LEE WILLIAMSON and
ROBIN CRAIG WILLIAMSON                                       14-10313-JDW

           NOTICE OF TRUSTEE’S AMENDED MOTION TO DISMISS

      Should any party receiving this notice respond or object to said motion, such
response or objection is required to be filed on or before June 13, 2019, using the
CM/ECF system or with the Clerk of this Court at the following address:

                           Shallanda J. Clay Clerk of Court
                               U. S. Bankruptcy Court
                           Northern District of Mississippi
                               703 Highway 145 North
                                 Aberdeen, MS 39730

and a copy must be served on the undersigned Chapter 13 Trustee. If no responses
are filed, the Court may consider said motion immediately after the time has expired.
In the event a written response is filed, the Court will notify you of the date, time and
place of the hearing thereon.

                                    CERTIFICATE

       I, the undersigned Attorney for Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage
prepaid, or electronically notified through the CM/ECF system, a copy of the above
and foregoing to the following attorneys of record and/or parties of interest.

      Dated: May 24, 2019

                                         LOCKE D. BARKLEY
                                         CHAPTER 13 TRUSTEE

                                         /s/ Melanie T. Vardaman
                                         ATTORNEYS FOR TRUSTEE
                                         W. Jeffrey Collier (MSB 10645)
                                         Melanie T. Vardaman (MSB 100392)
                                         6360 I-55 North, Suite 140
                                         Jackson, Miss. 39211
                                         (601) 355-6661
                                         ssmith@barkley13.com
Case 14-10313-JDW             Doc 41      Filed 05/24/19 Entered 05/24/19 15:20:24                      Desc Main
                                          Document     Page 2 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                                CHAPTER 13 CASE NO.:

ROSIE LEE WILLIAMSON and
ROBIN CRAIG WILLIAMSON                                                           14-10313-JDW

                        AMENDED TRUSTEE’S MOTION TO DISMISS

         This motion amends the Trustee’s Motion to Dismiss (Dkt. #40) filed on May

21, 2019. Amendments are shown in italics below.

         COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”), by and

through counsel, and files this Amended Trustee’s Motion to Dismiss (the “Motion”)

in the above referenced matter, and in support thereof states as follows:

         1.       On January 28, 2014, the Debtor1 initiated this proceeding with the

filing of a Chapter 13 Bankruptcy Petition (Dkt. #1). The Chapter 13 Plan was

confirmed by Order of this Court on June 6, 2014, for a term of 60 months (the

“Confirmed Plan”) (Dkt. #37).

         2.       There remains a balance of $3,508.00 to complete the case.

         3.       Debtor must remit to Trustee the sum of $3,508.00, in the form of

guaranteed funds, prior to June 21, 2019, or the case should be dismissed.

         WHEREFORE, PREMISES CONSIDERED, the Trustee prays that the

Motion be received and filed and upon opportunity for a hearing, this Court will

enter its order granting the Motion and for such other, further and general relief to

which Trustee and this bankruptcy estate may be entitled.



1
  The above-referenced Debtor or Debtors shall be referred to herein in the singular as Debtor unless specified
otherwise.
Case 14-10313-JDW     Doc 41   Filed 05/24/19 Entered 05/24/19 15:20:24      Desc Main
                               Document     Page 3 of 3


      Dated: May 24, 2019
                                        Respectfully submitted,

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                   By: /s/ Melanie T. Vardaman
                                       ATTORNEYS FOR TRUSTEE
                                       W. Jeffrey Collier (MSB 10645)
                                       Melanie T. Vardaman (MSB 100392)
                                       6360 I-55 North, Suite 140
                                       Jackson, Miss. 39211
                                       (601) 355-6661
                                        ssmith@barkley13.com



                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

      Dated: May 24, 2019

                                        /s/ Melanie T. Vardaman
                                        MELANIE T. VARDAMAN
